Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered. 
DETAILED ACTION
Applicant filed an amendment and RCE on 2/17/22. Claims 1-5, 11-20 are pending and claims 1, 11, 16 are amended. No claims are added or canceled in this round of prosecution. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Non-Final rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

1,11, 16 are amended to reflect “intermediate status” and “current status”. The examiner can identify no literal support for “current” much less “current status”. Further, “intermediate status” is literally supported but contains no descriptive support other than it’s an interim status of sorts. Thus the examiner will presume that these are generally “status”. Applicant should clarify or amend to be consistent with the supported limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,11-20 are is/are rejected under 35 U.S.C. 103(a) as being anticipated by US Patent Publication to Rivera 2014/0039935 in view of US Patent Publication 2005/0283388 to Eberwine and US Patent to Latronico 11010827

As per claims 1, 11 and 16 Rivera discloses; A method of querying a status of an electronic insurance policy comprising:  receiving, by a user terminal, an inputted insurance policy number; Rivera (0159)
querying, by a user terminal, an initial status Rivera (0026 policy status, “not limited” according to applicant spec) and an operation flow set of the electronic insurance policy corresponding to the policy number when the policy number is a valid policy number, Rivera (0089) 
wherein the operation flow set comprises operation flows when a status of the electronic insurance policy is subsequently changed,  (0026, active or inactive, etc.) and wherein the operation flow comprises  an operation that whether the electronic insurance policy is paid, (0059 policy status) an operation that whether the insurer of the electronic insurance policy is changed, (0075) obtaining, by the user terminal, a mapped status subset according to a status total set to which the initial status belongs and a status that each operation flow in the operation flow set is mapped in the status total set, (see 112a, taken to be policy status, 0026)
wherein the status total set comprises all statuses which the electronic insurance policy may experience; and displaying, by a display screen, Rivera (0026, 0027) the initial status of the electronic insurance policy and the obtained mapped status subset.
 and the obtained mapped status subset. Rivera(0026). Eberwine teaches what Rivera does not explicitly disclose; an operation that whether the electronic insurance policy is underwritten, and an operation that whether the electronic insurance policy is returned; (0011)
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Insurance teachings of Rivera and the database for accuracy of Eberwine for motivation of insurance can be easily counterfeited, thus an online database is better than one updated “periodicially (ie once per quarter). (0004,7)


Rivera and Eberwine do not explicitly disclose what Latronico teaches;
the operational flow set including a latest status of the electronic policy and an intermediate status of the electronic insurance policy that precedes a current status of the electronic insurance policy,
the intermediate status of the electronic insurance policy, the current status, of the electronic insurance policy, (Here applicant status, “current status” and “intermediate status” as per above “current” is not supported and intermediate is only literally supported.  Latronico discloses “current status” col. 7, lines 10-12 and various tacked status for in process status of loans, col. 7.)
It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the policy status of Rivera with the “current” and “intermediate” status of Latronic for the motivation of providing stages which will provide clarity as to what stage it is in so that concerns can be adequately addressed etc. (col. 1 lines 15-26)

As per claims 2, 12 and 17 Rivera discloses;
The method according to claim 1, wherein the method further comprises: obtaining by the user terminal a creation time (policy effective date fig. 2 item 24M 0090) of the pre-stored initial status of the electronic insurance policy (effective) and a creation time (policy effective date fig. 2 24M) of a stored operation flow; and correspondingly displaying the creation time of the operation flow 
(active/inactive 0090, taken to be effective date) and a status that the operation flow is mapped in the status total set, (0078 of applicant spec, this is just the status of the policy, 0090 paid/effective)
and correspondingly displaying by the user terminal the creation time of the initial status and the initial status.  (time when the policy was created per spec 0056 when the policy created, is closest definition, Rivera 0155 effective date) 



As per claims 3, 13, 18 Rivera discloses;
The method according to claim 1, wherein the step of receiving the inputted policy number comprises: scanning by the user terminal a barcode or a QR code carrying information of the policy number; and regarding by the user terminal a policy number identified in the barcode or the QR code as the inputted policy number.  Rivera (0141 barcode or QR)


As per claims 4, 14, 19 Rivera discloses;
The method according to claim 1, wherein the method further comprises: determining by the user terminal whether the operation flow set comprises a return; and obtaining by the user terminal the mapped status subset according to the status that each operation flow in the operation flow set is mapped in the status total set, when the operation 20flow set does not comprise the return.  Rivera( it’s not clear what a return is or not a return is, see 112(a) 0131 real time result 0159)
As per claims 5, 15, 20 Rivera discloses;
The method according to claim 1, wherein a status code indicating a corresponding status is preset for each status, and the status code is stored in the status total set; and the method further comprises: obtaining by the user terminal  mapped status subset of a mapped status code according to the status total set to which the status code of the initial status belongs and the status code that each operation flow in the operation flow set is mapped in the status total set; and displaying by the user terminal a mapped status represented by the status code in the obtained status subset.  Rivera (0139 status code, in applicant spec status code means underwritten, settled, paid, underwritten 0066 of applicant spec.)


Response to Arguments
Applicant filed an amendment and RCE on 2/17/22. Claims 1-5, 11-20 are pending and claims 1, 11, 16 are amended. No claims are added or canceled in this round of prosecution. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Non-Final rejection.

Claim Rejections under 35 U.S.C. 103 
Claims 1-5, 11-20 are rejected under 35 U.S.C. § 103(a) as being anticipated by US 
Patent Publication to Rivera 2014/0039935 in view of US Patent Publication 2005/0283388 to Eberwine. 

In view of the amendments, Applicant requests reconsideration of the rejection. 

Claim 1 as amended recites: 

"querying, by a user terminal, an initial status and an 
operation flow set of the electronic insurance policy corresponding to the policy number when the policy number is a valid policy number, the operational flow set including a latest status of the electronic policy and an intermediate status of the electronic insurance policy that precedes a current status of the electronic insurance policy, wherein the operation flow set comprises operation flows when a status of the electronic insurance policy is subsequently changed, and wherein the operation flow comprises an operation that whether the electronic insurance policy is paid, an operation that whether the insurer of the electronic insurance policy is changed, an operation that whether the electronic insurance policy is underwritten, and an operation that whether the electronic insurance policy is returned," and "displaying, by a display screen, the initial status of the electronic insurance policy, the intermediate status of the electronic insurance policy, the current status, of the electronic insurance policy, and the obtained mapped status subset." 

These features are neither taught nor suggested by the applied art. 
The Office Action cites to Rivera at [0159], [0026], [0089], [0059], and [0075] for these teachings. However, the citations do not stand for the propositions for which they have been cited. 

Rivera [0159] discloses a "DVI card", which Rivera introduced at Rivera [0148] as 
"Driver Vehicle and Insurance Identification ('DVI'). The DVI may be issued in a card, like an identification card. The DVI may include any representation that may identify an entity, such as 
a number, letters, a combination of numbers and letters, a barcode, etc." Rivera [0149] describes the Rivera DVI card as an alternative form of identification, akin to a driver's license. 

Such a DVI card would, at best, be a form of identification that represents the current state of the insurance policy. But nothing in Rivera teaches or suggests that the DVI card includes an initial status or intermediate status of the insurance policy that predates the insurance policy's current status as in claim 1. 

Here this argument is moot in view of new grounds of rejection.


The query in Rivera [0159] for a DVI report includes a laundry list of things the report can contain, but not one of those items is the initial status and intermediate status of the insurance policy as recited in claim 1. Nor should it, for as a form of identification there would not be any particular interest in historical insurance data. 

The additional citations to Rivera do not alter the same. Rivera [0023] discloses 
"Insurance information repository 22 stores insurance information associated with an entity", and the subsequent paragraphs identify different types of insurance information. Rivera [0026] as cited above is one such type of insurance information that is "relevant to a contract," and includes historical data for the policy. While that information is resident in the repository 22, there is no teaching or suggestion in this citation that the information is part of the query of the DVI report at [0159]. That the information exists somewhere does not teach or suggest into the information being used in the manner recited in the claims. 

Rivera [0089] discloses: "Insurance verification computer 12 may verify that an 
insurance policy number provided corresponds to a valid insurance policy for the entity applying for the title, tag or vehicle registration." This data reflects a current status of the insurance, not an initial status of the insurance policy or intermediate status as recited in claim 1. 

There is no query for initial or intermediate status information as recited in claim 1. Nor does activity in Rivera [0089] relate to the DVI report in [0159] cited for the query, and it would not be displayed with that report as per claim 1. 


Rivera [0059] discloses: "If the entity has insurance, i.e., the processor determines that insurance information associated with the entity includes insurance policy 24 1, transmitter 52 in insurance verification computer 12 may send to the third party computer, e.g., insurance carrier computer 16, a verification message verifying that insurance information associated with the entity or parameter includes an insurance policy." Again, this data reflects a current status of the insurance, not an initial status of the insurance policy or intermediate status as recited in claim 1. There is no query for initial or intermediate status of the insurance policy as recited in claim 1. 
  
Nor does activity in Rivera [0059] relate to the DVI report in [0159] cited for the query and it would not be displayed with that report as per claim 1.. 
Rivera [0075] discloses "Insurance verification computer 12 may periodically transmit 
changes, such as a change in insurance policy limits 24 , for an insurance policy associated with an asset to financial institution computer 18." Again, this data reflects a current status of the insurance, not an initial status of the insurance policy or intermediate status as recited in claim 1. 

There is no query for initial or intermediate status of the insurance policy as recited in claim 1. Nor does it relate to the DVI report in [0159] cited for the query, and it would not be displayed with that report as per claim 1. 

In summary, applicant arguments are directed to “initial” or “intermediate” status which have been addressed by new art, rendering the arguments to be moot.


Claims 1, 11 are argued for similar reasons. The dependent claims are not specifically argued.


Conclusion
Smart Underwriting - A Personalised Virtual Agent IEEE 2020
Protecting Privacy of Health Information through Privacy Broker IEEE 2006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698